Citation Nr: 0842276	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for a heart 
disorder, characterized as coronary artery disease to include 
hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957 and from December 1957 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for coronary artery disease with hypertension for 
failure to submit new and material evidence.

In a written statement dated in April 2008, the veteran's 
representative indicated that the veteran would need to 
reschedule a decision review officer (DRO) hearing scheduled 
in May 2008 due to an upcoming surgery.  A notation dated in 
April 2008 indicated that the DRO spoke with the 
representative who stated that he would inform the RO of the 
veteran's recovery time and would reschedule the hearing.  In 
an October 2008 notation, the DRO indicated that no reply had 
been received, and the appeal would be certified to the 
Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a July 2001 decision, the Board denied reopening the 
veteran's claim for service connection for a heart disorder, 
characterized as pericarditis.

3.  None of the new evidence associated with the claims file 
since the July 2001 Board denial, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a heart disorder, to include 
hypertension, or raises a reasonable possibility of 
substantiating the claim for service connection for a heart 
disorder, to include coronary heart disease and hypertension.

CONCLUSIONS OF LAW

1.  The Board's July 2001 decision, which denied reopening 
the veteran's claim for entitlement to service connection for 
a heart disorder, characterized as pericarditis, is final.  
38 U.S.C.A. §§  7104, 7105 (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1100 (2008).

2.  As evidence received since the Board's July 2001 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for a heart disorder, 
characterized as coronary artery disease with hypertension, 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a heart disorder with hypertension was 
received in March 2005.  He was notified of the provisions of 
the VCAA by the RO in correspondence dated in March 2005 and 
June 2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in May 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in June 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the March 2005 and June 2006 VCAA notice letters 
shows the RO identified the basis for the denial in the prior 
decision and provided notice that described what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Board finds the 
notice requirements pertinent to the issue on appeal 
addressed in this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA and private treatment records, 
and records from the Social Security Administration (SSA) 
have been obtained and associated with his claims file.  

Although the veteran was provided with VA examinations in 
August 1973, November 1980, and August 1989, he was not been 
provided with a contemporaneous VA examination to assess the 
current nature and etiology of his heart disorder or 
hypertension on appeal.  However, the record presents no 
basis for further development to create any additional 
evidence for consideration in connection with the claim on 
appeal.  Under 38 C.F.R. § 3.159(c)(4)(C)(iii) (added to 
implement the VCAA), VA will provide a medical examination 
only if new and material evidence is presented or secured in 
a claim to reopen a finally adjudicated claim.  Because new 
and material evidence has not been received to reopen the 
claim, as discussed below, the criteria for a VA examination 
are not met.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

In a July 2001 decision, the Board denied reopening the 
veteran's claim for service connection for a heart disorder.  
It was noted that no competent medical evidence was submitted 
to show that the veteran had a current, chronic heart 
disorder that was due to disease or injury incurred during 
active service.

Evidence of record included service treatment records, 
statements from the veteran, several VA examination reports, 
private inpatient and outpatient treatment records, a 
transcript of the October 1995 hearing before RO personnel, 
records from the Social Security Administration, and a 
photocopy from a medical journal that described pericarditis. 

The veteran attempted to reopen his claim for service 
connection for a heart disorder, characterized as coronary 
artery disease with hypertension in March 2005.  This appeal 
arises from the RO's June 2005 denial to reopen the veteran's 
claim for service connection for a heart disorder, to include 
hypertension.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

In July 2001, the Board denied reopening of the veteran's 
claim for service connection for a heart disorder, 
characterized as pericarditis.  As no other exception to 
finality applies, the Board's decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the July 2001 Board decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the July 2001 Board 
decision includes statements from the veteran and his 
representative, private treatment records from Stringfellow 
Memorial Hospital dated from January 2002 to August 2006; VA 
treatment notes dated from January 2003 to March 2005; and 
private treatment records from the Northeast Alabama Regional 
Medical Center dated from December 2003 to August 2006.  The 
additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for a heart 
disorder.

The additional private and VA treatment records received 
since the July 2001 denial of the veteran's claim reflect on-
going treatment for current heart conditions, including 
hypertension and coronary artery disease.  These records, 
however, fail to show any medical relationship between the 
veteran's current heart disorders and his military service, 
or that he had any heart disorder manifested to a compensable 
degree within one year of separation from service. 

While statements from the veteran reflect his continued 
assertion that he has a current heart disorder that is 
related to his active military service, his assertions are 
essentially cumulative of others that were previously of 
record.  The Board notes, for instance, that while the 
veteran was hospitalized shortly after separation from 
service in 1968 for a heart condition, pericarditis, no 
additional treatment for that condition has been documented 
since that time.  Similarly, the new evidence does not show 
any relationship between the veteran's current heart 
disorders and military service.  The Board emphasizes that as 
the veteran is a layperson without the appropriate medical 
training or expertise to render an opinion on a medical 
matter, he is not competent to provide a probative (i.e., 
persuasive) opinion on medical matters - such as the etiology 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the July 
2001 Board decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence that 
the veteran's current heart disorder, to include 
hypertension, is related to his active military service, 
which was the basis for the prior determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a heart disorder, to include coronary artery 
disease and hypertension, has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
July 2001 denial of the claim for service connection for a 
heart disorder remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a heart disorder, 
characterized as coronary artery disease with hypertension; 
the appeal is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


